      Case: 3:19-cv-01007-wmc Document #: 125 Filed: 10/30/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

DRIFTLESS AREA LAND CONSERVANCY,
WISCONSIN WILDLIFEE FOUNDATION,

                              Plaintiffs,                          OPINION AND ORDER
       v.
                                                                        19-cv-1007-wmc
PUBLIC SERVICE COMMISSION OF
WISCONSIN, MICHAEL HUEBSCH,
REBECCA VALCQ, & ELLEN NOWAK,
                              Defendants,
       and
AMERICAN TRANSMISSION COMPANY
LLC, BY ITS CORPORATE MANAGER,
ATC MANAGEMENT, INC, DAIRYLAND
POWER COOPERATIVE, and ITC
MIDWEST LLC,
                   Intervenor-Defendants.


       Having considered the briefing on defendants’ and intervening-defendants’ motions to

dismiss (dkts. #6, 16), the court concludes that it would benefit from oral argument as to a

number of the issues raised in these motions. Accordingly, the court will hold argument via Zoom

on Monday, November 9, at 1pm. In particular, although not precluding other discussion, the

court would ask counsel to be prepared to address the following issues: (1) whether or not

plaintiffs have pled adequate facts to show that the alleged taking is for a private purpose; (2)

whether or not plaintiffs have pled adequate facts to show bias in violation of constitutional due

process; and (3) whether or not the relief requested by plaintiffs is prospective relief to remedy

an ongoing violation of federal law (and would thus fall under the Ex parte Young, 209 U.S. 123

(1908), exception to sovereign immunity). For purposes of this hearing, plaintiffs, defendants,

and intervening defendants may each designate two attorneys to appear via Zoom, and the

parties on both sides are strongly encouraged to designate lead counsel, at least with respect to

each of the issues designated above. The parties shall provide the emails for the attorneys who
      Case: 3:19-cv-01007-wmc Document #: 125 Filed: 10/30/20 Page 2 of 2




will appear at the November 9 argument no later than noon, Friday, November 6, by emailing

them to Melissa_Hardin@wiwd.uscourts.gov. All participants are reminded that video or audio

recordings of the proceedings are strictly prohibited. Full guidelines governing access to court

hearings can be found here. A guide to participating in Zoom video hearings can be found here.

Public access to the video stream is available on YouTube.

       Entered this 30th day of October, 2020.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                                 2
